ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 09 December 2021, filed as part of the AFCP 2.0 program. As directed by the amendment: Claims 1 and 3 have been amended, Claims 5 and 8-20 have been cancelled, and no claims have been added.  
The amendments to the claims will NOT be entered by the Examiner. The amendments to independent Claim 1 substantially alter the scope of the independent claim, and therefore would require further search and consideration by the Examiner outside of the time allotted for the AFCP 2.0 program. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
Response to Arguments
The Applicant’s arguments filing in the After Final Amendment filed 09 December 2021 have been fully considered. The Examiner agrees with the Applicant’s arguments (Pages 5-7 of After Final Amendment) that the previously cited Lenz et al., Woods et al.,  Yu et al., and Johnson references do not specifically disclose, “at least two electrical stimulation units, each electrical stimulation unit generating electrical stimulation signals in one of a plurality of modes, at at least two different intensities, each of the at least two electrical stimulation units remotely and wirelessly controlled at one of the plurality of 
However, the amendments to independent Claim 1 substantially alter the scope of the independent claims by providing additional claimed details with respect to multiple electrode units connected to multiple substrates, and therefore would require further search and consideration by the Examiner outside of the time allotted for the AFCP 2.0 program. Furthermore, the amendments to the claims raises potential clarity issues with respect to the at least two electrical stimulation units connected to the at least two substrates. Several instances of Claim 1 and dependent Claims 2, 6, 7, 25, and 27 recite “the electrical stimulation unit”, and therefore it is unclear as to which of the “at least two electrical stimulation units” (or all of them) these limitations are referring. Furthermore, Claims 1, 2, and 27 recite “the substrate”, which is also unclear as to which of the “at least two substrates” (or all of them) these limitations are referring. Furthermore, Claims 3-4 recite “the at least two substrates are respectively an article of clothing to be worn” …”wherein the article of clothing is a sock”. It is unclear as to whether structurally this is referring to two socks or two areas on the same sock. Therefore, the connections between the electrical stimulation units, the substrates, the electrodes, and the fasteners are unclear. 
It is suggested by the Examiner that the instances of “an/the electrical stimulation unit” be amended to “each” or “one of the at least two electrical stimulation units”. For example, “and each electrical stimulation unit electronically connects the at least two fasteners of each of the at least two substrates”. Additionally, limitations such as Claim 3 should be amended to “wherein each of the at least two substrates are respectively an article of clothing”. And similar amendments are suggested for the recitations of “the electrical stimulation unit” and “the substrate” in the claims. 
All amendments and structural additions to the claims must have full support in the Specification/Drawings as originally filed. The suggested language is merely exemplary. 
Therefore, the amendments to the claims will NOT be entered by the Examiner. The amendments to independent Claim 1 substantially alter the scope of the independent claim, and therefore would require further search and consideration by the Examiner outside of the time allotted for the AFCP 2.0 program. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
Additional newly found prior art is considered applicable to the claims as amended:
Muccio (US Publication No. 2007/0049814) discloses an electrical stimulation system comprising multiple electrodes (50, Fig. 1, Paragraph 0021-0022) connected to multiple substrates (30, Fig. 1, Paragraph 0021) on worn garments spaced from multiple stimulation units (20, Fig. 1, Paragraph 0023), wherein the stimulation units may communicate wirelessly on different channels (Paragraph 0023, 0027). 
No additional specific arguments were provided with respect to the previous 35 103 rejections of dependent Claims 2-4, 6, 7, and 21-27. Thus, Claims 1-4, 6, 7, and 21-27 remain rejected as described in detail in the previous Final Rejection Office Action mailed 12 October 2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./ Examiner, Art Unit 3792                                                                                                                                                                                             
/Eric D. Bertram/Primary Examiner, Art Unit 3792